Citation Nr: 1119595	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-32 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.	Entitlement to service connection for a prostate condition, to include as secondary to Agent Orange exposure.

2.	Entitlement to service connection for recurrent bladder infections, to include as secondary to a prostate condition.

3.	Entitlement to service connection for erectile dysfunction, to include as secondary to a prostate condition.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.	The Veteran has not been shown to have a prostate condition attributable to Agent Orange exposure or any other incident of service; the Veteran does not have a current diagnosis of prostate cancer. 

2.	The Veteran's recurrent bladder infections are not related to a disease or injury incurred in service and were not caused or aggravated by a service-connected disability.

3.	The Veteran's erectile dysfunction is not related to a disease or injury incurred in service and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.	The Veteran's prostate condition is not due to, or the result of, Agent Orange exposure or any other incident of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.	Recurrent bladder infections were not incurred in or aggravated by active duty service, nor were they proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.	Erectile dysfunction was not incurred in or aggravated by active duty service, nor was it proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in January and April 2006.  The January 2006 letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The April 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claims for a prostate condition, recurrent bladder infections, or erectile dysfunction, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's claims are related to service.  The Veteran himself has provided statements that his prostate condition, recurrent bladder infections, and erectile dysfunction are related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a). 

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

Prostate Condition

The Veteran alleges that his current prostate condition is related to his exposure to Agent Orange while in-service.  

There also exists a presumption for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  Id.

The Board notes that there was a recent regulatory change with regard to presumptive diseases for certain Vietnam veterans.  Specifically, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  

As such, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit has clearly held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to a presumption of herbicide exposure and service connection for diseases associated with that exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  

A May 2008 response from the Joint Services Records and Research Center (JSRRC) stated that the Veteran's ship was docked in the Republic of Vietnam on multiple occasions.  As such, the Veteran is therefore presumed to have been exposed to herbicide agents.   Prostate cancer is on the list of diseases associated with herbicide agents; benign prostatic hypertrophy (BPH) and prostatitis are not on the list.  See 38 C.F.R. § 3.309(e).  The Veteran was not diagnosed as having prostate cancer within one year of service separation, and he has not been diagnosed as having current prostate cancer. Service connection for any condition of the prostate (other than cancer) on the basis of presumptive exposure to herbicide agents, including Agent Orange, is not warranted.  

While service connection may not be granted on a presumptive basis for a prostate condition, the Veteran is not precluded from establishing service connection with evidence that such condition was incurred during service or is otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To this extent, the Board finds that there is no evidence directly linking any current prostate condition to service to include any presumed Agent Orange exposure. 

The Veteran was afforded a medical examination at entrance to, and separation from, service in September 1962 and September 1966, respectively.  At his entrance examination there were no defects noted.  Also on his self reported Report of Medical History the Veteran did not indicate he had any prostate problems.  At his separation examination again the examiner reported no defects other than the Veteran's acne.  The Veteran did not complain of any prostate problems and a prostate condition was not diagnosed.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with a prostate condition.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Veteran was first diagnosed with prostate problems in February 2005, approximately 39 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, the Veteran first reported prostate problems in February 2005.  The private treatment record noted the Veteran complained of urinary frequency, urgency, and occasional urge incontinence.  The doctor indicated that the Veteran's urinary symptoms were probably due to his enlarged prostate and he was prescribed medication.

In March 2005 the Veteran underwent a prostate biopsy.  The results indicated that the Veteran did not have prostate cancer, but the left prostate tissue showed high-grade prostatic intraepithelial neoplasia.  The results from the right prostate showed focal prostatitis with acute and chronic inflammation, partial atrophy, and glandular hyperplasia.  See March 2005 private treatment records.

An April 2005 private treatment record noted the Veteran had an ultrasound of his prostate and there were no abscess formations shown.  A July 2009 VA treatment record indicated the Veteran's PSA levels were elevated and he should follow up with his private urologist.  An August 2009 private treatment record reported that the Veteran was fully emptying his bladder and he scheduled to have another prostate biopsy.  A September 2009 private treatment record provided the results of the August 2009 biopsy and indicated that there were no tumors identified in either prostate.

After reviewing the evidence of record, the Board notes there is no competent medical evidence establishing that the Veteran has current prostate cancer or establishing that the Veteran's current prostate condition is related to service.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's prostate condition and service, as well as evidence showing no diagnosis of a prostate condition until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In sum, the Board finds that there is no evidence of a prostate condition during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current prostate condition and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of probative evidence linking the Veteran's disability to service and the length of time between the Veteran's separation from active service and diagnosis of a prostate condition weigh against the Veteran's claim. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a prostate condition on a direct and presumptive basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Recurrent Bladder Infections and Erectile Dysfunction

The Veteran contends that his recurrent bladder infections and erectile dysfunction are secondary to his prostate condition.  As referenced above, the Board observes that the Veteran has been denied service connection for a prostate condition.  Thus, as a matter of law, the Veteran's claims for service connection for recurrent bladder infections and erectile dysfunction as secondary to a prostate condition must fail.  Insofar as the condition to which the Veteran claims these disabilities are secondary to is not service-connected, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the appellant's claims for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The Veteran's claims will also be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted on a direct basis.

As noted above, the Veteran was afforded a medical examination at entrance to, and separation from service.  There is no record in either of these examinations that the Veteran had complaints of recurrent bladder infections or erectile dysfunction.  Also, the Board notes that neither of the medical examiners diagnosed the Veteran with either of these conditions. 

As noted above, even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Veteran's first complaint of erectile dysfunction comes from a March 2006 statement and his first complaint of a bladder infection came from a March 2005 private treatment record.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson, supra; aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey, supra.

A March 2005 private treatment record reported that after his prostate biopsy, the Veteran was suffering from a urinary tract infection.  An April 2005 private treatment record also reported the Veteran was still suffering from a urinary tract infection, despite being on medication.

A follow up record from May 2005 indicated the Veteran was still suffering from a urinary tract infection and he was put on a different medication for 4 weeks.  A June 2005 private treatment record also noted the Veteran was suffering from a recurrence of urinary tract infections and he was put back on medication.  

A later private treatment record from June 2005 noted the Veteran was feeling much better after being on the prescribed medication.  He underwent a laser TURP procedure in July 2005 which revealed no tumors, stones, or inflammation.  The Veteran revealed at his follow-up appointment after this procedure that he was doing well and was happy with the results of the procedure.  See also August 2005 private treatment record.

Also, the Board notes that in a March 2006 statement the Veteran reported that he suffered from erectile dysfunction, which was a difficult topic for him to discuss.  He indicated if there were further questions he would do his best to answer them.

The Board notes that there is no medical evidence that the Veteran's recurrent bladder infections or erectile dysfunction are directly related to service.  The Veteran has not indicated otherwise. The lack of medical evidence of record showing a relationship between the Veteran's recurrent bladder infections or erectile dysfunction and service, as well as evidence showing no diagnosis of either condition until decades after service is the most probative evidence of record.  See Maxson, supra; see also Mense v. Derwinski, supra.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims of service connection for recurrent bladder infections and erectile dysfunction on a direct and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for a prostate condition is denied.

Entitlement to service connection for recurrent bladder infections is denied.

Entitlement to service connection for erectile dysfunction is denied

____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


